DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          THOMAS WALSH,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3309

                              [March 22, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Steven J. Levin, Judge; L.T. Case No. 562017CF000092A.

  Valarie Linnen, Atlantic Beach, for appellant.

  No response required for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.